DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Objections and Rejections
1.	Claims 4-9, 15-20 and newly added claims 21-24 are pending.  Newly added claims 21-24 fall within the scope of the elected Group of claims and is thus included in the present examination.  Claims 16-18 previously withdrawn are also now included in present examination due to claim amendments filed in the papers of July 11, 2022.  Claims 1-3 and 10-14  are cancelled by the Applicant.  In light of Applicant’s arguments filed in the papers of July 11, 2022, and upon further consideration SEQ ID NOs: 1 and 2 are also included in the present examination.  Claims 8 and 9 are previously withdrawn as drawn to non-elected invention.  Accordingly, claims  4-7, 15-18 and newly added claims 21-24 in conjunction with elected SEQ ID NOs: 29 and 30 and SEQ ID NOs: 1 and 2 are examined on merits in this Office action.  The restriction was made Final in the last Office action mailed May 17, 2022.
2. 	Objection to the specification is withdrawn in light of claim amendments filed in the papers of July 11, 2022, and upon further consideration.
3	Objection of claims 5, 6 and 15 are withdrawn in light of claim amendments filed in the papers of July 11, 2022, and upon further consideration.
4.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
5.	Rejection of claims 4 , 5, 6 and 15 under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter is withdrawn in light of claim amendments filed in the papers of July 11, 2022, and upon further consideration. 
6.	Rejection of claims  4-7, 19 and 20 under 35 U.S.C. 102(a)(1) as being anticipated by Nwaka et al. (JBC, 270:10193-10198, 1985) is withdrawn in light of claim amendments filed in the papers of July 11, 2022, and upon further consideration.
7.	Rejection of claim 4-7, 15 and 19-20 under provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 37, 40, 41 and 43 of copending Application No. 17/260,516 is withdrawn in light of claim amendments filed in the papers of July 11, 2022, and upon further consideration.
Claim Rejections - 35 USC § 112(a), first paragraph (Written description)
8.	Claims 4-7, 15, 19 and 20 remain, and claims 16-17 and newly added claims 21-23 are rejected under 35 U.S.C. 112(a), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention for the reasons of record stated in the Office action mailed May 17, 2022.  
	Claims 4, 5 and 6 are directed to a polypeptide having trehalase activity and having 90% identity to the mature polypeptide of SEQ ID NO: 30 or SEQ ID NO: 2.
A 90% identity to SEQ ID NO: 30 would encompass proteins having 69 amino acid random changes to the 694 amino acid long SEQ ID NO: 30.  Likewise 90% identity to the mature polypeptide of SEQ ID NO: 30 (position 21-694) would encompass proteins having 67 amino acid random changes to the mature polypeptide of SEQ ID NO: 30.  Thus the breadth of the recitation “90%” identity to the mature protein of SEQ ID NO: 30 would encompass proteins having unspecified changes in the amino acid sequence of SEQ ID NO: 30 relative to 674 or 694 amino acid long SEQ ID NO: 30. This will encompass a genus comprising a large number of unknown structures (species) with unknown function.

A 90% identity to SEQ ID NO: 2 would encompass proteins having 69 amino acid random changes to the 697 amino acid long SEQ ID NO: 2.  Likewise 90% identity to the mature polypeptide of SEQ ID NO: 2 (position 21-697) would encompass proteins having 67 amino acid random changes to the mature polypeptide of SEQ ID NO: 2.  Thus the breadth of the recitation “90%” identity to the mature protein of SEQ ID NO: 2 would encompass proteins having unspecified changes in the amino acid sequence of SEQ ID NO: 30 relative to 676 or 697 amino acid long SEQ ID NO: 2. This will encompass a genus comprising a large number of unknown structures (species) with unknown function.
Likewise, 95% (claims 15 and 21), 97% (claims 16 and 22) and 99% (claims 17 and 23) identity to mature polypeptide of SEQ ID NO: 30 or SEQ ID NO: 2 would encompass a genus having species with unspecified changes in the amino acid sequence of SEQ ID NO: 30 or SEQ ID NO: 2.
Claims 4, 5 and 6 are also directed to a polypeptide having trehalase activity and encoded by a polynucleotide having 90% sequence identity to the mature polypeptide coding sequence of SEQ ID NO: 29 or SEQ ID NO: 1.
Polynucleotide sequences with 90% identity to instant SEQ ID NO: 29 would have 282 substitutions relative to 2829 nucleotides of SEQ ID NO: 29; these encompass polynucleotide sequences that encode proteins with 59% identity to SEQ ID NO: 30 which is 694 amino acid long.  This will encompass a genus comprising a large number of unknown structures (species) with unknown function.
Polynucleotide sequences with 90% identity to instant SEQ ID NO: 29 would have 282 substitutions relative to 2829 nucleotides of SEQ ID NO: 29; these encompass polynucleotide sequences that encode proteins with 58% identity to the mature polypeptide of SEQ ID NO: 30 which is 674 amino acid long.  This will encompass a genus comprising a large number of unknown structures (species) with unknown function.

Polynucleotide sequences with 90% identity to instant SEQ ID NO: 1 would have 331 substitutions relative to 3317 nucleotides of SEQ ID NO: 1; these encompass polynucleotide sequences that encode proteins with 52% identity to SEQ ID NO: 1 which is 697 amino acid long.  This will encompass a genus comprising a large number of unknown structures (species) with unknown function.
Polynucleotide sequences with 90% identity to instant SEQ ID NO: 1 would have 331 substitutions relative to 3317 nucleotides of SEQ ID NO: 1; these encompass polynucleotide sequences that encode proteins with 51% identity to the mature polypeptide of SEQ ID NO: 1 which is 676 amino acid long.  This will encompass a genus comprising a large number of unknown structures (species) with unknown function.
The specification, however only describes a process of producing ethanol through fermentation using Ms37 trehalase (SEQ ID NO: 30).  The specification in example 4 says:
“All treatments were evaluated via 5 g small assay. Each treatment ran five replicate. Three corn mashes liquefied by Alpha-Amylase Blend B (AABB) (Mash A and B) and AlphaAmylase A (AAA) (Mash C) from industrial corn ethanol plants were used for the testing. 3 ppm penicillin and 1000 ppm urea were supplemented into each mash. The pH of the slurries was adjusted to 5.0 with 40% H2S04or 50% NaOH. Approximately 5 g of the slurry was added to 15 ml polypropylene tube. The tubes were prepared by drilling a 1/32 inch hole and the empty tubes were then weighed before corn slurry was added. The tubes were weighed again after mash was added to determine the exact weight of mash in each tube. Each tube was dosed with actual enzyme dosage based on the exact weight of corn slurry in each tube. The enzyme dosage for each treatment was listed in Table 2. Trehalase from Myceliophthora sepidonium (Ms37 trehalase) (SEQ ID NO: 30) was used in this study. Afterwards, the tubes were dosed with 50 ul of yeast propagate to around 5 g corn mash, and then were incubated in 32°C water batch for SSF. Samples were taken at 53 hour of fermentation for HPLC analysis. The HPLC preparation consisted of stopping the reaction by addition of 50 micro liters of 40% H2S04, centrifuging, and filtering through a 0.45 micrometer filter. Agilent™ 1100 HPLC system coupled with Rl detector was used to determine sugars, acids and ethanol concentration. The separation column was aminex HPX-87H ion exclusion column (300mm x 7.8mm) from BioRad™.”
The state of the art for inferring a structure function relationship based on sequence homology is highly unpredictable.  The functional prediction of a protein based on structural comparison is not consistent with an empirical assessment of its function.  See for example, Doerks et al., (TIG, 14:248-250, 1998) who teach that sequence homology is not sufficient to determine functionality of an uncharacterized protein.  The homologs that scored best in PSI-BLAST analysis failed to share same catalytic activity.  The reference clearly emphasizes that computer analysis of genome sequences is flawed, and overpredictions are common because the highest scoring database protein does not necessarily share the same or even similar functions.  See in particular, page 248, 1st paragraph; page 248, right column, 2nd paragraph.  
Also see Smith et al. (Nature Biotechnology, 15:1222-1223, 1997) who teach that there are numerous cases in which proteins of very different functions are homologous. See in particular, page 1222, last paragraph.  
Also see Bork et al. (TIG, 12:425-427, 1996) who teach that homology search methods are stretched and spurious hits are taken as real.  The reference further teaches that similarities determined by homology search might only be restricted to certain domains of the uncharacterized protein, whereas the whole protein is required for the functionality of the protein.  See page 426, right column, 1st paragraph. 
Applicant’s broadly claimed genus encompasses structures whose structure is unknown and hence their function is either unknown or unpredictable.
Applicant fails to describe representative species from diverse source and thus their function of enzymatic trehalase activity (in a process like fermentation, for example) is either unknown or unpredictable.
There is no description of the structure required for the recited function, and no description of the necessary and sufficient elements of functional activity of diverse enzymes involved in fatty acid metabolism.  Applicant’s broadly claimed genus encompasses structures whose function is unknown.
There is no description of the structure required for the recited function, and no description of the necessary and sufficient elements of functional activity of diverse species involved in obtaining the recited or desired functional phenotype.  Applicant’s broadly claimed genus encompasses structures whose function is unknown.
One of skill in the art would not recognize that Applicant was in possession of the necessary common attributes or features of the genus in view of the disclosed species.  Since the disclosure fails to describe the common attributes that identify members of the genus, and because the genus is highly variant, and SEQ ID NOs: 1, 2, 29 and 30 are insufficient to describe the claimed genus.  
An Applicant shows possession of the claimed invention by describing distinguishing identifying characteristics sufficient to show that the Applicant was in possession of the claimed invention (see MPEP 2163 § 2163[R-5]I).  This has not been done in the present case. 
The Federal Circuit has recently clarified the application of the written description requirement to inventions in the field of biotechnology.  See University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).  In summary, the court stated that a written description of an invention requires a precise definition, one that defines the structural features of the chemical genus that distinguishes it from other chemical structures.  A definition by function does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is.  The court goes on to say, “A description of a genus of cDNAs may be achieved by means of a recitation of a representative number of cDNAs, defined by nucleotide sequence, falling within the scope of the genus or of a recitation of structural features common to members of the genus, which features constitute a substantial portion of the genus.”  See University of California v. Eli Lilly and Co., 119 F.3d 1559; 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).  
Thus, under Lilly and its progeny, the Specification does not show possession of a sufficient number of sequences falling within their potentially large genus to establish possession of their claimed genus.  See Cf Enzo, 323 F.3d at 964 ("if the functional characteristic of... binding to [CD48] were coupled with a disclosed correlation between that function and a structure that is sufficiently known or disclosed," the written description requirement may be met).  Without a correlation between structure and function, the claim does little more than define the claimed invention by function. That is not sufficient to satisfy the written description requirement.  See Eli Lilly, 119 F.3d at 1568, ("definition by function ... does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is"); see also Kubin, 83 USPQ2d at 1416-17. 
Also see in re Curtis (69 USPQ2d 1274 (Fed. Cir.2004), where the court held that there was sufficient evidence to indicate that one of ordinary skill in the art could not predict the operability of other species other that the single one disclosed in the specification.  The court held that a disclosure naming a single species can support a claim to a genus that includes that species if a person of ordinary skill in the art, reading the initial disclosure, would “instantly recall” additional species of the genus already “stored” in the minds, but if other members of the genus would not “naturally occur” to a person of ordinary skill upon reading the disclosure, then unpredictability in performance of species other than specifically enumerated defeats claims to the genus.
Accordingly, it is maintained that there is lack of adequate description to inform a skilled artisan that applicant was in POSSESSION of the claimed invention at the time of filing.  See Written Description guidelines published in Federal Register/Vol.66, No. 4/Friday, January 5, 2001/Notices; p. 1099-1111.
Given the claim breadth and lack of guidance as discussed above, the specification does not provide written description of the genus broadly claimed.  Accordingly, one skilled in the art would not have recognized Applicants to have been in possession of the claimed invention at the time of filing. 
In view of above, the requirement for written description has not been met.
Applicant’s response: No arguments were presented by the Applicant.


9.	Claims 4-7, 15, 19 and 20 remain, and claims 16-17 and newly added claims 21-23 are rejected under 35 U.S.C. 112(a), first paragraph because the specification, while being enabling for a polynucleotide sequence encoding the polypeptide of SEQ ID NO: 30 or SEQ ID NO: 2, or a mature polypeptide of SEQ ID NO: 30 or SEQ ID NO: 2, a nucleic acid construct, expression vector or a host cell comprising said polynucleotide which is operably linked to a promoter that drives expression of said operably linked polynucleotide to produce SEQ ID NO: 30 or SEQ ID NO: 2 polypeptide or mature polypeptide of SEQ ID NO: 30 or SEQ ID NO: 2 having trehalase activity, does not reasonably provide enablement for (a) a polypeptide having 90% , 95% , 97%  or 99% identity to the mature polypeptide of SEQ ID NO: 30 or SEQ ID NO: 2; (b) a polypeptide having 90%  or 95% sequence identity to the mature polypeptide coding sequence of SEQ ID NO: 29 or SEQ ID NO: 1 or cDNA sequence thereof.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims for the reasons of record stated in the Office action mailed May 17, 2022.  
It is maintained that the claimed invention is not supported by an enabling disclosure taking into account the Wands factors.  In re Wands, 858/F.2d 731, 8 USPQ2d 1400 (Fed. Cir. 1988).  In re Wands lists a number of factors for determining whether or not undue experimentation would be required by one skilled in the art to make and/or use the invention.  These factors are:  the quantity of experimentation necessary, the amount of direction or guidance presented, the presence or absence of working examples of the invention, the nature of the invention, the state of the prior art, the relative skill of those in the art, the predictability or unpredictability of the art, and the breadth of the claim.
The specification, only provides guidance on a process of producing glucose through fermentation using Ms37 trehalase (SEQ ID NO: 30).  The specification in example 4 says:
“All treatments were evaluated via 5 g small assay. Each treatment ran five replicate. Three corn mashes liquefied by Alpha-Amylase Blend B (AABB) (Mash A and B) and AlphaAmylase A (AAA) (Mash C) from industrial corn ethanol plants were used for the testing. 3 ppm penicillin and 1000 ppm urea were supplemented into each mash. The pH of the slurries was adjusted to 5.0 with 40% H2S04or 50% NaOH. Approximately 5 g of the slurry was added to 15 ml polypropylene tube. The tubes were prepared by drilling a 1/32 inch hole and the empty tubes were then weighed before corn slurry was added. The tubes were weighed again after mash was added to determine the exact weight of mash in each tube. Each tube was dosed with actual enzyme dosage based on the exact weight of corn slurry in each tube. The enzyme dosage for each treatment was listed in Table 2. Trehalase from Myceliophthora sepidonium (Ms37 trehalase) (SEQ ID NO: 30) was used in this study. Afterwards, the tubes were dosed with 50 ul of yeast propagate to around 5 g corn mash, and then were incubated in 32°C water batch for SSF. Samples were taken at 53 hour of fermentation for HPLC analysis. The HPLC preparation consisted of stopping the reaction by addition of 50 micro liters of 40% H2S04, centrifuging, and filtering through a 0.45 micrometer filter. Agilent™ 1100 HPLC system coupled with Rl detector was used to determine sugars, acids and ethanol concentration. The separation column was aminex HPX-87H ion exclusion column (300mm x 7.8mm) from BioRad™.”
The specification fails to provide guidance on making unspecified changes in the amino acid sequence of the mature polypeptide of SEQ ID NO: 30 or SEQ ID NO: 2, and retaining the substrate specificity and specific enzyme activity of the altered protein so that it can be used in a useful process without undue experimentation.
Applicant’s attention is drawn to page 9, lines 28-32, wherein the specification says:
“In a particular embodiment the invention relates to polypeptides having a sequence identity to the mature polypeptide of SEQ ID NO: 30 of at least 80%, at least 85%, at least 90%, at least 91%, at least 92%, at least 93%, at least 94%, at least 95%, at least 96%, at least 97%, at least 98%, at least 99%, or 100%, and wherein the polypeptide has at least at least 70% of the trehalase activity of the mature polypeptide of SEQ ID NO: 30”

Applicant’s attention is also drawn to page 14, lines 3-8, wherein the specification says:
“In another embodiment, the present invention relates to a polypeptide having trehalase activity encoded by a polynucleotide having a sequence identity to the mature polypeptide coding sequence of SEQ ID NO: 29 or the cDNA sequence thereof of at least 60%, e.g., at least 65%, at least 70%, at least 75%, at least 80%, at least 85%, at least 90%, at least 91%, at least 92%, at least 93%, at least 94%, at least 95%, at least 96%, at least 97%, at least 98%, at least 99%, or 100%. In a further embodiment, the polypeptide has been isolated.”

Applicant’s attention is also drawn to page 9, lines 8-13, wherein the specification says:
‘Variant: The term “variant” means a polypeptide having trehalase activity comprising an alteration, i.e., a substitution, insertion, and/or deletion, at one or more (e.g., several) positions. A substitution means replacement of the amino acid occupying a position with a different amino acid; a deletion means removal of the amino acid occupying a position; and an insertion means adding an amino acid adjacent to and immediately following the amino acid occupying a position.”

The instant specification even fails to provide guidance on how to make nucleic acid sequences encoding a polypeptide having 90% sequence identity to the mature polypeptide of SEQ ID NO: 30 or SEQ ID NO: 2, and exhibiting trehalase activity.
A 90% identity to SEQ ID NO: 30 would encompass proteins having 69 amino acid random changes to the 694 amino acid long polypeptide of SEQ ID NO: 30.  
A 90% identity to the mature polypeptide of SEQ ID NO: 30 (position 21-694)  would encompass proteins having 67 amino acid random changes to the 674 amino acid long mature polypeptide of SEQ ID NO: 30.  
A 90% identity to SEQ ID NO: 2 would encompass proteins having 69 amino acid random changes to the 697 amino acid long polypeptide of SEQ ID NO: 2.  
A 90% identity to the mature polypeptide of SEQ ID NO: 2 (position 21-697)  would encompass proteins having 67 amino acid random changes to the 676 amino acid long mature polypeptide of SEQ ID NO: 2.  
Likewise, 95% (claims 15 and 21), 97% (claims 16 and 22) and 99% (claims 17 and 23) identity to mature polypeptide of SEQ ID NO: 30 or SEQ ID NO: 2 would encompass a genus having species with unspecified changes in the amino acid sequence of SEQ ID NO: 30 or SEQ ID NO: 2.
Making all possible single amino acid substitutions in an 674 amino acid long protein like that coded by the mature polypeptide of SEQ ID NO: 30 would require making and analyzing 19674 nucleic acid sequences; these proteins would have 99.8% identity to the mature polypeptide of SEQ ID NO: 30.
Because nucleic acid sequences encoding proteins with 90% sequence identity to the 674 amino acid long of the mature polypeptide of SEQ ID NO: 30 which would encode proteins with 67 amino acid substitutions relative to the mature polypeptide of SEQ ID NO: 30, many more than 19674 nucleic acid sequences would need to be made and analyzed.
Making all possible single amino acid substitutions in an 676 amino acid long protein like that coded by the mature polypeptide of SEQ ID NO: 2 would require making and analyzing 19676 nucleic acid sequences; these proteins would have 99.8% identity to the mature polypeptide of SEQ ID NO: 2.
Because nucleic acid sequences encoding proteins with 90% sequence identity to the 676 amino acid long of the mature polypeptide of SEQ ID NO: 2 which would encode proteins with 67 amino acid substitutions relative to the mature polypeptide of SEQ ID NO: 2, many more than 19676 nucleic acid sequences would need to be made and analyzed.
Claims 4, 5 and 6 are also directed to a polypeptide having trehalase activity and encoded by a polynucleotide having 90% sequence identity to the mature polypeptide coding sequence of SEQ ID NO: 29 or SEQ ID NO: 1.
Polynucleotide sequences with 90% identity to instant SEQ ID NO: 29 would have 282 substitutions relative to 2829 nucleotides of SEQ ID NO: 29; these encompass polynucleotide sequences that encode proteins with 59% identity to SEQ ID NO: 30 which is 694 amino acid long.  This will encompass sequences either encoding no proteins or encoding proteins lacking trehalase activity of SEQ ID NO: 30.
Polynucleotide sequences with 90% identity to instant SEQ ID NO: 29 would have 282 substitutions relative to 2829 nucleotides of SEQ ID NO: 29; these encompass polynucleotide sequences that encode proteins with 58% identity to the mature polypeptide of SEQ ID NO: 30 which is 674 amino acid long.  This will encompass sequences either encoding no proteins or encoding proteins lacking trehalase activity of mature polypeptide of SEQ ID NO: 30.


Polynucleotide sequences with 90% identity to instant SEQ ID NO: 1 would have 331 substitutions relative to 3317 nucleotides of SEQ ID NO: 1; these encompass polynucleotide sequences that encode proteins with 52% identity to SEQ ID NO: 1 which is 697 amino acid long.  This will encompass sequences either encoding no proteins or encoding proteins lacking trehalase activity of SEQ ID NO: 2.
Polynucleotide sequences with 90% identity to instant SEQ ID NO: 1 would have 331 substitutions relative to 3317 nucleotides of SEQ ID NO: 1; these encompass polynucleotide sequences that encode proteins with 51% identity to the mature polypeptide of SEQ ID NO: 1 which is 676 amino acid long.  This will encompass sequences either encoding no proteins or encoding proteins lacking trehalase activity of SEQ ID NO: 2.
Making amino acid changes in a protein is unpredictable.  While it is known that many amino acid substitutions, additions or deletions are generally possible in any given protein, the positions within the protein's sequence where such amino acid changes can be made with a reasonable expectation of success (without altering protein function) are limited.  Certain positions in the sequence are critical to the protein's structure/function relationship, e.g. such as various sites or regions directly involved in binding, activity and in providing the correct three-dimensional spatial orientation of binding and active sites.  These regions can tolerate only relatively conservative substitutions or no substitutions (see for example, Wells, Biochemistry 29:8509-8517, 1990, see pages 8511-8512, tables 1-2; Ngo et al., pp. 492-495,1994, see page 491, 1st paragraph).  
Also, see Guo et al. (PNAS, 101: 9205-9210, 2004, see page 9205, abstract; page 9206, table 1; page 9208, figure 1) who teach that there is a probability factor of 34% that a random amino acid replacement in a given protein will lead to its functional inactivation.  In the instant case, such a probability factor will be much higher as the claims encompass more than a single amino acid changes in the encoded mature protein of SEQ ID NO: 2 or SEQ ID NO: 30.
Also, see, Keskin et al. (Protein Science, 13:1043-1055, 2004, see page 1043, abstract) who teach that proteins with similar structure may have different functions.  Furthermore, Thornton et al. (Nature structural Biology, structural genomics supplement, November 2000, page 992, 2nd paragraph bridging columns 1 and 2) teach that structural data may carry information about the biochemical function of the protein.  Its biological role in the cell or organism is much more complex and actual experimentation is needed to elucidate actual biological function under in vivo conditions.  
Also see McConnell et al. (Nature, 411:709-713, 2001; see in particular, abstract; figure 2) who teach that a single amino acid change (glycine to aspartic acid) in START domain of either PHABULOSA or PHAVOLUTA (homeodomain leucine zipper domain containing transcription factor) was sufficient to alter sterol/lipid binding domain activity.
Also see Hanzawa et al. (PNAS, 102:7748-7753, 2005; see in particular, abstract, Figures 1-5) who teach that a single amino acid change in Terminal Flower (TFL1) repressor protein converts its repressor function to an activator having FT (Flowering locus) function in flowering.
Additionally, also see Wishart et al. (JBC, 270:26782-26785, 1995; see in particular abstract; Figures 1-4) who teach that a single mutation converts a novel phosphotyrosine binding domain into a dual-specificity phosphatase.
Thus, making and analyzing proteins with large and unspecified amino acid changes that have a biological activity would require undue experimentation.
	Given the claim breath, unpredictability, and lack of guidance as discussed above, undue experimentation would have been required by one skilled in the art to develop and evaluate nucleic acids encoding proteins having large and unspecified changes in the amino acid sequence of the mature polypeptide of SEQ ID NO: 2 or SEQ ID NO: 30.
	Thus, in the absence of adequate guidance from the specification, undue trial and error experimentation would be required to screen through the myriad of nucleic acids encompassed by the claims to identify those with the substrate specificity and specific activity of the mature trehalase protein of SEQ ID NO: 30 as encompassed by the claim, if such protein(s) are even obtainable. 
See Genentech, Inc. v. Novo Nordisk, A/S,USPQ2d 1001, 1005 (Fed. Cir. 1997), which teaches that “the specification, not the knowledge of one skilled in the art” must supply the enabling aspects of the invention.
In the absence of guidance, undue experimentation would have been required by a skilled artisan to determine how to make and use said unrelated sequences, for example in a method of producing a fermenting product, such as alcohol.
Given the breadth of the claims, unpredictability of the art and lack of guidance of the specification, as discussed above, undue experimentation would be required by one skilled in the art to make and use the claimed invention commensurate in scope with the claims.
Applicant’s response: No arguments were presented by the Applicant.
Conclusions
10.	Claim 4-9, 15-17 and newly added claims 21-23  are rejected.  Claims 18 and 24 are objected for being dependent on rejected claims.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINOD KUMAR whose telephone number is (571)272-4445.  The examiner can normally be reached on 8:30 am - 5.00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad A. Abraham can be reached on (571) 270-7058  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA).


/VINOD KUMAR/Primary Examiner, Art Unit 1663